DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   	Applicants’ filed Terminal Disclosure on 01/04/2022 regarding double patenting rejection, which has been approved.  Double patenting rejection over US Patent: 10,736,003 B2 is withdrawn and entered. 
3.    The amendments filed on 01/04/2022 have been entered. Claim 1 is amended. Claims 1-20 are pending. 

3.	Applicant’s arguments filed on 01/04/2022 with respect to claims 1 – 20 have been considered but are not persuasive.
The Applicant states in scanned page 2 “Shaheen does not, however, disclose or suggest that the wireless station, such as the eNB which sends the LTE RRC messages, determines that the UE is a dual connectivity device, as recited in claim 1.”
The Examiner respectfully disagrees and submits that Shaheen discloses in para [0086] a multi-mode capable LTE-5G NR UE including two independent RRMs is described. One RRM is an LTE RRM and a second RRM is a 5G NR RRM. The UE includes a processor and memory in electronic communication with the processor. Instructions stored in the memory are executable to send and receive 5G NR RRC messages to/from a 5G NR RRM at a base station. 

Thereby, Shaheen discloses a multi-mode capable LTE-5G NR UE receives 5G NR RRC messages from a 5G NR RRM at a base station indicating 5G NR RRM base station determines UE is capable of LTE and 5G connections.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shaheen et al. (US Pub: 20180092085 A1) hereinafter Shaheen  and in view of Agarwal et al. (US Pub: 20180324742) hereinafter Agarwal and further in view of Parkvall et al. (US Pub: 20170331577) hereinafter Parkvall 

As to claim 1. Shaheen teaches a method, comprising: determining, by a first wireless station, that a user equipment (UE) device is a dual connectivity device capable of communicating via a first network and a second network, (Shaheen [0060] [0075] [0087] a multi-mode capable LTE-5G NR UE including one RRM is an LTE RRM and a second RRM is a 5G NR RRM;. The UE includes a processor, memory and instructions, the instructions are further executable to establish direct or indirect user plane connection between a WLAN and dual mode eNB and the instructions are additionally executable to perform traffic offloading to and from an LTE eNB based on a 5G NR RRC command/first wireless station is not a dual connectivity base station-LTE eNB)
wherein the first network and second network operate in accordance with different communication protocols or standards (Shaheen [0060] [0075] [0087] a multi-mode capable LTE-5G NR UE including one RRM is an LTE RRM and a second RRM is a 5G NR RRM;. The UE includes a processor, memory and instructions, the instructions are further executable to establish direct or indirect user plane connection between a WLAN and dual mode eNB and the instructions are additionally executable to perform traffic offloading to and from an LTE eNB based on a 5G NR RRC command/first wireless station is not a dual connectivity base station-LTE eNB)
Shaheen does not teach initiating, by the first wireless station and in response to determining by the first wireless station that the first wireless station is not a dual connectivity wireless station, a handover of a wireless connection to the UE device from the first wireless station to a second wireless station that is a dual connectivity wireless station configured to communicate via both the first network and the second network, or identifying, by the first wireless station and when the first wireless station is a dual connectivity wireless station, a third wireless station in the first network to act as a serving cell for the UE device.  
receiving, by the first wireless station and from the UE device, a connection request, establishing, by the first wireless station, a connection with the UE device;
in response to determining by the first wireless station that the first wireless station is not a dual connectivity wireless station, a handover of a wireless connection to the UE device from the first wireless station to a second wireless station that is a dual connectivity wireless station configured to communicate via both the first network and the second network, (Agarwal [0036] [0046] Fig. 4, a single-RAT base station, a 3G-only base station provided with a multi-RAT sniffer, determines neighboring 2G and 4G base stations for purposes of determining necessary handovers to those networks from 3G; in-vehicle base station, which may decide to turn off access side functionality, thereby forcing the UEs to connect to the macro base station)
or identifying, by the first wireless station and when the first wireless station is a dual connectivity wireless station, a third wireless station in the first network to act as a serving cell for the UE device.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Agarwal with the teaching of Shaheen because Agarwal teaches that he sniffer circuit would enable to provide sniffing for one or more radio access technologies. (Agarwal [0011])
The combination of Shaheen and Agarwal does not teach receiving, by the first wireless station and from the UE device, a connection request, establishing, by the first wireless station, a connection with the UE device;
Parkvall teaches receiving, by the first wireless station and from the UE device, a connection request; (Parkvall [0429] Fig. 8, eNB receives RRC connection request or UE/Fig. 8) establishing, by the first wireless station, a connection with the UE device; (Parkvall [00429] [00430] [0432] Fig. 8, eNB set up RRC connection with UE)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Parkvall with the teaching of Shaheen and Agarwal because Parkvall teaches that transmitting RRC request in SRB0 would allow a tight integration scenario, where the same SRBs are used to carry either NX or LTE RRC messages over either NX or LTE lower layers and reusing initial connection signaling between LTE and NX. (Parkvall [0431])
Regarding claims 10 and 18, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Shaheen discloses a base station in a multi-mode capable LTE-5G NR system with a processor and computer readable medium having stored programming with instructions for execution by the processor [0091] for performing the disclosed functionalities of claims 10 and 18. As a result, claims 10 and 18 are rejected under section 103 as obvious over Parkvall in view of Shaheen and Agarwal for the same reasons as in claim 1.

As to claim 2. the combination of Shaheen, Agarwal and Parkvall  specifically Shaheen teaches further comprising: determining, by the first wireless station, that the first wireless station is not a dual connectivity wireless station; (Shaheen [0075] Another multi-mode capable LTE-5G NR UE for receiving and transmitting LTE RRC messages is described, the UE includes a processor and memory in electronic communication with the processor, instructions stored in the memory are executable to receive an LTE RRC message from an eNB; instructions are also executable to send the response back to the LTE eNB/first eNB sent LTE RRC message, and  is not a multi-mode eNB)
and receiving, by the first wireless station and from the UE device, information indicating a signal strength associated with the second wireless station.  (Shaheen [0350] Table 5, Fig. 2, Fig. 49, UE 102 may perform 4902 measurements(Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ) and the radio link monitoring) by a 5G NR UE portion of the list of 5G NR cells provided by the system (including second  multi-mode capable LTE-5G NR Base Station (eNB)); the UE 102 may compile 4904 by the 5G NR UE portion a measurement  report of 5G NR cells; UE 102 forward 4912 by LTE eNB the encapsulated 5G NR measurement report to a 5G NR-based gNB RRM/scheduler for evaluations if these capabilities are not supported in LTE RRM)
Regarding claim 11, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 2. Examiner submits that Shaheen discloses a base station in a multi-mode capable LTE-5G NR system   with a processor and computer readable medium having stored programming with instructions for execution by the processor [0091] for performing the disclosed functionalities of claim 11. As a result, claim 11 is rejected under section 103 as obvious over Parkvall in view of Shaheen and Agarwal for the same reasons as in claim 2.

As to claim 3 the combination of Shaheen, Agarwal and Parkvall  specifically Shaheen teaches further comprising: initiating the handover to the second wireless station in Shaheen [0065] [0095]   [0205]  Fig. 2, UE receives an NR-OffloadInfo from an eNB,  NR-OffloadInfo may contain sets of network selection rules and traffic steering rules, the NR-OffloadInfo may include a set of RSRP thresholds (Low or high)  that determines the conditions of NR RF transmission, the eNB includes a processor and memory in electronic communication with the processor the LTE RRM triggers 5G NR to perform traffic steering, HO addition, modification and/or release of traffic DRBs from/to an LTE eNB e.g., . the first eNB 260a may handover to a second NR base station 207b)
Regarding claim 12, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 3. Examiner submits that Shaheen discloses a base station in a multi-mode capable LTE-5G NR system   with a processor and computer readable medium having stored programming with instructions for execution by the processor [0091] for performing the disclosed functionalities of claim 12. As a result, claim 12 is rejected under section 103 as obvious over Parkvall in view of Shaheen and Agarwal for the same reasons as in claim 3.

As to claim 5. the combination of Shaheen, Agarwal and Parkvall specifically Shaheen teaches, wherein the first network comprises a Fifth Generation (5G) network, the method further comprising: initiating the handover of the wireless connection from the first wireless station to the second wireless station; (Shaheen 0095] LTE RRM triggers 5G NR of LTE-5G NR eNB, performs traffic steering, HO, addition, modification and/or release of traffic DRBs from/to an LTE eNB)
and initiating a second handover from the second wireless station to a 5G wireless station in the 5G network.  (Shaheen [0326] Fig. 1,  Fig. 37, UE 102 may send and receive 3702 5G NR RRC messages to/from a 5G  NR RRM at a base station, the UE 102 may acknowledge 3704 reception of 5G NR RRC messages. The UE 102 may establish 3706 a direct or indirect user plane connection between WLAN and a dual mode eNB, the UE 102 may perform 3708 traffic offloading to and from an LTE eNB based on a 5G NR RRC command/offload from LTE eNB to 5G eNB)
Regarding claim 15, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Shaheen discloses a base station in a multi-mode capable LTE-5G NR system   with a processor and computer readable medium having stored programming with instructions for execution by the processor [0091] for performing the disclosed functionalities of claim 15. As a result, claim 15 is rejected under section 103 as obvious over Parkvall in view of Shaheen and Agarwal for the same reasons as in claim 6.

As to claim 8 the combination of Shaheen, Agarwal and Parkvall specifically Shaheen teaches wherein the initiating comprises: initiating, by the first wireless station, the handover to the second wireless station after a radio resource control (RRC) connection is established with the UE device.  (Shaheen [0317]Fig. 1,  Fig. 33, he eNB 160 may send and receive 3302 an LTE RRC message to/from multi-mode capable UE 102, the eNB 160 may determine 3304 which DRBs to offload/add/release and/or modify to a particular 5G NR system, the eNB 160 may establish  3306 a radio resource connection with the 5G NR system, the eNB 160 may steer (handover)/establish/release and/or modify 3308 a particular DRB or DRBs in the 5G NR system). 
As to claim 9 the combination of Shaheen, Agarwal and Parkvall specifically Shaheen teaches wherein the first network comprises a 5G network and the second network comprises a non-5G network.  (Shaheen [0077] Fig. 21B instructions stored in the memory are executable to receive a 5g NR RRC message from an evolved node B (eNB) over an NR-SRB with 5G NR Radio Resource Management (RRM) control signaling messages intended to a 5g NR portion of the UE)

As to claim 17 the combination of Shaheen, Agarwal and Parkvall specifically Shaheen teaches, wherein the first network comprises a Fifth Generation (5G) network and the second network comprises a non-5G network.  (Shaheen [0038] The deployment scenarios in terms of CN-RAN connection can be classified into the following cases: LTE eNB is a master node; NR gNB i.e., first network is a master node; and eLTE eNB is a master node)

As to claim 19, the combination of Shaheen, Agarwal and Parkvall specifically Shaheen teaches wherein the instructions cause the at least one processor to: initiate the handover of the wireless connection from the first wireless station to the second wireless station. (Shaheen [0317]Fig. 1,  Fig. 33, he eNB 160 may send and receive 3302 an LTE RRC message to/from multi-mode capable UE 102, the eNB 160 may determine 3304 which DRBs to offload/add/release and/or modify to a particular 5G NR system, the eNB 160 may establish  3306 a radio resource connection with the 5G NR system, the eNB 160 may steer (handover)/establish/release and/or modify 3308 a particular DRB or DRBs in the 5G NR system).

As to claim 20 the combination of Shaheen, Agarwal and Parkvall specifically Shaheen teaches wherein the first network operates in accordance with a Fifth Generation (5G) protocol.  (Shaheen [0038] The deployment scenarios in terms of CN-RAN connection can be classified into the following cases: LTE eNB is a master node; NR gNB i.e., first network is a master node; and eLTE eNB is a master node)

Claims  4, 6, 7, 13, 14 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shaheen, Agarwal and Parkvall and further in view of Lei et al. (US Pub: 20190037417) hereinafter Lei 

As to claim 4 the combination of Shaheen, Agarwal and Parkvall does not teach  further comprising: identifying, by the second wireless station, a wireless station in the first network to act as the serving cell for the UE device; and initiating, by the second wireless station, a second handover to the identified wireless station in the first network.  
Lei teaches further comprising: identifying, by the second wireless station, a wireless station in the first network to act as the serving cell for the UE device; and (Lei [0087][0089] [0090] Fig. 6,  Fig. 7, a determination is made at 708 as to whether the currently serving  LTE cell, e.g., an eNB, has a LTE-5G DC (dual coverage) anchor  preferred attribute; it is determined that the identified cell(s)/second 5G cell,  provide favorable wireless coverage and has an LTE-DC (LTE-dual coverage/5G) rating of "preferred," the serving cell triggers a UE handover to the identified neighbor cell as a target cell at 716/neighbor cell works as an anchor, a secondary 5G cell is further identified and DC services initiated between the LTE-5G DC anchor  cell and the secondary 5G cell)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lei with the teaching of Shaheen, Agarwal and Parkvall because Lei teaches that determined the identified cell(s) provide favorable wireless coverage with an LTE-DC rating of "preferred," and triggering by the  serving cell a UE handover to the identified neighbor cell as a target cell thereby improving LTE-5G NR DC performance, e.g., by enabling the DC in a preferred, e.g., the best suitable LTE cell. (Lei [0133])
Regarding claims 13 and 14, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 4. Examiner submits that Shaheen discloses a base station in a multi-mode capable LTE-5G NR system   with a processor and computer readable medium having stored programming with instructions for execution by the processor [0091] for performing the disclosed functionalities of claims 13 and 14. As a result, claims 13 and 
As to claim 6 the combination of Shaheen, Agarwal and Parkvall does not teach, further comprising: identifying the third wireless station in the first network to act as the serving cell for the UE device; and initiating a handover for communications associated with the UE device from the first wireless station to the third wireless station.  
Lei teaches further comprising: identifying the third wireless station in the first network to act as the serving cell for the UE device; and initiating a handover for communications associated with the UE device from the first wireless station to the third wireless station.  (Lei [0087][0089] [0090] Fig. 6,  Fig. 7, a determination is made at 708 as to whether the currently serving  LTE cell, e.g., an eNB, has a LTE-5G DC (dual coverage) anchor  preferred attribute; it is determined that the identified cell(s)/third 5G cell,  provide favorable wireless coverage and has an LTE-DC (LTE-dual coverage/5G) rating of "preferred," the serving cell triggers a UE handover to the identified neighbor cell as a target cell at 716/neighbor cell works as an anchor, a secondary 5G cell is further identified and DC services initiated between the LTE-5G DC anchor  cell and the third 5G cell)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lei with the teaching of Shaheen, Agarwal and Parkvall l because Lei teaches that determined the identified cell(s) provide favorable wireless coverage with an LTE-DC rating of "preferred," and triggering by the  serving cell a UE handover to the identified neighbor cell as a target cell thereby improving LTE-

Regarding claim 16, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Shaheen discloses a base station in a multi-mode capable LTE-5G NR system   with a processor and computer readable medium having stored programming with instructions for execution by the processor [0091] for performing the disclosed functionalities of claim 16. As a result, claim 16 is rejected under section 103 as obvious over Lei in view of Shaheen, Agarwal and Parkvall for the same reasons as in claim 6.
As to claim 7 the combination of Shaheen, Agarwal and Parkvall and Lei specifically Parkvall teaches further comprising: transmitting, by the third wireless station, data to the UE device in accordance with a Fifth Generation (5G) protocol or standard.  (Parkvall [0233][0297][0298] UE is RRC-configured, e.g., it has one RRC connection, one S1* connection and one RAN context, where these may be valid for both LTE and NX in the case of dual-radio UEs, depending on UE capabilities, to transmit and receive data from/to NX  i.e., third station, or LTE or both--RRC configurable/NX applied to 5G specifications and technologies [0233]))
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Parkvall with the teaching of Shaheen because Parkvall teaches that transmitting RRC request in SRB0 would allow a tight integration scenario, where the same SRBs are used to carry either NX or LTE RRC messages 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/           Primary Examiner, Art Unit 2413